

115 S1232 IS: Processing Revival and Intrastate Meat Exemption Act
U.S. Senate
2017-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1232IN THE SENATE OF THE UNITED STATESMay 25, 2017Mr. King (for himself and Mr. Paul) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Federal Meat Inspection Act to exempt from inspection the slaughter of animals and the
			 preparation of carcasses conducted at a custom slaughter facility, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Processing Revival and Intrastate Meat Exemption Act or the PRIME Act. 2.Exemption for slaughter and preparation occurring at custom slaughter facilitiesSection 23 of the Federal Meat Inspection Act (21 U.S.C. 623) is amended—
 (1)by redesignating subsections (b), (c), and (d) as subsections (c), (d), and (e), respectively; (2)by inserting after subsection (a) the following:
				
					(b)Exemption for slaughter and preparation occurring at custom slaughter facilities
 (1)Definition of StateIn this subsection, the term State means any State or Territory. (2)ExemptionThe provisions of this title requiring inspection of the slaughter of animals and the preparation of the carcasses, parts thereof, meat, and meat food products at establishments conducting those operations for commerce shall not apply to the slaughtering by any person of animals at a custom slaughter facility and the preparation at that custom slaughter facility and transportation in commerce of the carcasses, parts thereof, meat, and meat food products of those animals if—
 (A)the slaughtering and preparation carried out at the custom slaughter facility is carried out in accordance with the law of the State in which the custom slaughter facility is located; and
 (B)the animals are slaughtered and the carcasses, parts thereof, meat, and meat food products of the animals are prepared exclusively for distribution to—
 (i)household consumers within the State in which the custom slaughter facility is located; or (ii)restaurants, hotels, boarding houses, grocery stores, or other establishments located in the State in which the custom slaughter facility is located that—
 (I)are involved in the preparation of meals served directly to consumers; or (II)offer meat and meat food products for sale directly to consumers in the State.; and
 (3)in subsection (c) (as so redesignated), in the second sentence, by striking paragraph (b) and inserting subsection. 3.No preemption of State lawNothing in an amendment made by section 2 preempts any State law relating to—
 (1)the slaughter of animals or the preparation of carcasses, parts thereof, meat, and meat food products at a custom slaughter facility; or
 (2)the sale of meat or meat food products.